                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

CYNTHIA SMALLEY; CLIFFORD R.                     §
MOORE, JR. AND CATHERINE M.                      §
MOORE, TRUSTEES ON BEHALF OF                     §   CIVIL ACTION NO. 6:18-CV-00180-JDK
C.R. & C.M. MOORE LIVING TRUST;                  §
AND JERRY SELWYN, D/B/A SELWYN                   §
PROPERTIES, SP;                                  §
                                                 §
                  Plaintiffs,                    §
                                                 §
v.                                               §
                                                 §
UNION    PACIFIC                   RAILROAD      §
COMPANY,                                         §
                                                 §
                  Defendant.                     §
                                                 §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On December 4, 2018, the

Magistrate Judge issued his Report and Recommendation (Doc. No. 42), recommending that

Defendant’s Motion to Dismiss in Part the Second Amended Complaint (Doc. No. 30) be

granted-in-part and denied-in-part and that Defendant’s Motion to Dismiss in Part the First

Amended Complaint (Doc. No. 13) be denied as moot. The Report further recommended an

expedited schedule for filing         summary    judgment   motions   on   preemption.   No

objections   to     the   Report   and Recommendation have been presented for consideration

within the prescribed time period for such objections.      Therefore, the Court adopts the

Report and Recommendation of the United States Magistrate Judge (Doc. No. 42) as the

findings of this Court.



                                                1
       Accordingly, it is hereby ORDERED that all objections are OVERRULED and

Defendant’s Motion to Dismiss in Part the Second Amended Complaint (Doc. No. 30) be

GRANTED-IN-PART          and   DENIED-IN-PART.         Specifically,   the   Court   ORDERS

that Defendant’s Motion (Doc. No. 30) be GRANTED with respect to Plaintiffs’ takings

claims alleged in Counts III and IV and DENIED with respect to preemption of Counts I and II.

The Court FURTHER ORDERS that Defendant’s Motion to Dismiss in Part the First

Amended Complaint (Doc. No. 13) be DENIED as MOOT.

       The Court FURTHER ORDERS any summary judgment motion on the issue of

preemption be filed no later than February 18, 2019.

       So ORDERED and SIGNED this 20th day of December, 2018.


                                                         ______________________________
                                                         Jeremy D. Kernodle
                                                         United States District Judge




                                              2
